Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,636,099).
In re claim 1, Kim discloses an apparatus for use in turning steerable vehicle wheels comprising: a steering member (303) connected to at least one steerable vehicle 5wheel (150), the steering member moving axially to effect turning movement of the at least one steerable vehicle wheel, the steering member having an externally threaded portion (303a); a ball nut assembly (311) connected with the externally threaded portion of the steering member, the ball nut assembly being rotatable (via bearing 313) relative 10to the steering member to axially move the steering member; a first gear member (307) rotatable in response to rotation of a steering wheel (105); a second gear member disposed in meshing engagement with the first gear member, the second gear member (309) rotating in response to 15rotation of the first gear member, the ball nut assembly rotating relative to the steering member in response to rotation of the second gear member as shown in Figures 5-6.  

In re claim 6, Kim further discloses wherein the first gear member is rotatable about a first axis and the second gear member is rotatable about a second axis extending transverse to the first axis as shown in Figures 5-6.  
In re claim 7, Kim further discloses wherein the second axis extends generally parallel to an axis of the steering member as shown in Figure 6.  
In re claim 8, Kim further discloses wherein a gear box (housing) supports said first and second gear members for rotation about the first and second axes as shown in Figure 3.  
5 In re claim 9, Kim further discloses wherein the gear box has an input shaft (305) connected to the first gear member, the input shaft being connected to a steering wheel and rotatable relative to a housing of the gear box in response to rotation of the steering wheel.  
In re claim 11, Kim further discloses at least one vehicle condition sensor (torque sensor 117) and a control unit (330) connected with the at least one vehicle condition sensor, the at least one vehicle condition sensor providing an output to the control unit, the 20control unit being connected with the motor and being operable to control the operation of the motor as a function of the output from the at least one vehicle condition sensor (column 6, lines 33-39).  
In re claim 13, Kim further discloses wherein the ball nut assembly extends within a tubular housing, the ball nut assembly being supported for rotation relative to the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williston (US 4,841,790).
In re claim 10, Kim discloses the apparatus of claim 1 that is inherently supported on the vehicle, but does not specifically disclose wherein a support member connects the gear box, the electric motor and a housing supporting the ball nut assembly for rotation to the vehicle.  Williston, however, does disclose wherein a support member (32A, B) connects the gear box, the electric motor and a housing supporting the ball nut assembly for rotation to the vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kim such that it comprised the support members of Williston to mount the apparatus on the vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cheng (US 2006/0278466).
.
Allowable Subject Matter
Claims 3-5 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the second gear member has a first gear in meshing engagement with the first gear member and a second gear in meshing engagement with a third gear member connected with the ball nut assembly, 5the third .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering/ball nuts of interest.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611